Citation Nr: 1616310	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a videoconference hearing before the Board in May 2012.  Unfortunately, technical problems resulted in an inability to produce a transcript of the hearing.  In June 2012, the Veteran was provided the opportunity for a new hearing, which he declined.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Carpal tunnel syndrome was not present in service, is not related to service, and is not secondary to the service-connected cubital tunnel syndrome, status-post release.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2007, prior to the initial adjudication of the claim.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination, and a probative determination as to whether the carpal tunnel syndrome is related to service has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

III. Factual Background and Analysis

Service treatment records reveal no finding of carpal tunnel syndrome.  The records do reveal histories of right elbow pain in June 1994 and January 1995 but the histories were attributed to right elbow tendonitis.  The records also reveal injury to the left thumb and right hand and thumb in 1992.  Repeat X-ray imaging showed no fracture of the right scaphoid, and a January 1993 record indicates that the Veteran was neurovascularly intact and documents the diagnosis of a thumb disorder.  

A May 1998 VA examination record reveals the Veteran's history of pain in the elbow region that radiated down into the forearm area.  He reported that the pain was associated with strenuous force activity such as racquetball, softball, and bowling.  He also reported aggravation of the arm if he does "too much" typing.  After examination, the Veteran was assessed with right tennis elbow by history, examination unremarkable.  

March, April, May, and June 1999 treatment record indicates that the Veteran had persistent right elbow pain, for which he was provided a wrist splint.  June 1999 records also reveal histories of left elbow pain.  The reported diagnosis was bilateral epicondylitis with suspected right ulnar nerve involvement.  A July 1999 private treatment record reveals the Veteran's history of carpal tunnel syndrome in the right wrist.  The record reveals the Veteran's histories of right medial elbow pain which had worsened over the previous five years, numbness and tingling of the right ring and little fingers, and diminished grip strength.  After examination, the Veteran was diagnosed with carpal tunnel syndrome and cubital tunnel syndrome.  An August 1999 electromyelogram (EMG) was negative for carpal to cubital tunnel.  An August 1999 medical report documents the treating physician's belief the normal electromyelogram was not inconsistent with cubital tunnel syndrome because the EMG was done with the elbow in extension instead of flexed and because the Veteran had "consistent" symptoms.  The physician believed the Veteran's wrist pain "may be more mechanical" and referred the Veteran for evaluation of a triangular fibrocartilage complex (TFCC) tear.  

A January 2000 medical record notes that the Veteran had right carpal tunnel syndrome and ulnar nerve impingement.  The record indicates that the treating physician wanted a second opinion to assess carpal tunnel in light of the negative EMG/nerve conduction testing.  In May 2000, the Veteran underwent cubital tunnel release.  Follow-up records reveal the Veteran's history that his preoperative symptoms had "essentially" resolved.  A September 2000 treatment record reveals the Veteran's history of problems since the ulnar release surgery in May 2000.  He reported numbness and shooting pain.  After examination, the diagnosis was ulnar nerve irritation.  

A June 2001 VA examination record reveals the Veteran's history of right elbow pain associated with numbness and tingling in the right fourth and fifth fingers and diminished hand grip.  The Veteran reported that he underwent transposition of the ulnar nerve which markedly improved the pain and handgrip but indicated that he had some residual minimal numbness along the medial right arm.  He added that prior to the surgery, he was becoming symptomatic in the left arm because he had to use it to a greater degree.  After evaluation, the examiner diagnosed ulnar neuropathy of the right elbow which dated as far back as 1994.  

A September 2001 treatment record reveals the Veteran's history of paresthesia from the elbow to the fourth and fifth digit of the right hand.  The record reports a diagnosis of ulnar tunnel syndrome.  

A May 2002 VA treatment record reveals the Veteran's history of shooting pains on the anterior forearm with extension, tingling of the elbow, and intermittent weakness of grip strength.  Nerve conduction studies, which were performed in June 2002, revealed no evidence of median or ulnar neuropathy.  There was minimal prolongation of the right median palmar latency, which was of questionable diagnostic significance as an isolated finding.  August 2002 VA treatment records reveal the Veteran's history of right anterior elbow pain radiating to the right forearm and hand.  He reported numbness and weakness in the right index finger and pain radiating up to the elbow two days earlier.  The diagnosis was arthropathy.  

A January 2003 treatment record reveals a diagnosis of mild right carpal tunnel syndrome.  An April 2003 EMG report indicates that the EMG was ordered for symptoms of right carpal tunnel syndrome.  The finding was right carpal tunnel syndrome.  

A March 2014 VA examination record reveals the Veteran's history of intermittent cramping of hands and difficulty typing and gripping objects.  The examiner summarized the relevant evidence.  The examiner noted that the Veteran was diagnosed with carpal tunnel syndrome in the right wrist and cubital tunnel syndrome in the right elbow in July 1999.  However, the examiner emphasized that August 1999 nerve conduction study and needle examination of the right upper extremity were normal and reported that the nerve conduction study ruled out carpal tunnel syndrome.  The examiner reported that the initial "proof" of carpal tunnel syndrome dated in 2003 for the right extremity and 2009 for the left extremity.  After examination, the examiner diagnosed bilateral carpal tunnel syndrome.  The examiner found it was less likely as not that the carpal tunnel syndrome of either side was caused or otherwise related to service or was caused or aggravated by the service-connected cubital tunnel syndrome, status-post release.  The examiner explained that the service medical records were silent for carpal tunnel syndrome and that the symptoms and signs prior to the transposition surgery in 2000 were consistent with right cubital tunnel syndrome.  The examiner added the symptoms after the surgery were consistent with neuritis.  

Service connection is not warranted for carpal tunnel syndrome.  Initially, the Board finds the evidence shows that the carpal tunnel syndrome was not present during service.  The service medical records contain no findings of carpal tunnel syndrome, clinical evaluation of the upper extremities was normal in January 1995, and the initial confirmed diagnosis of carpal tunnel syndrome dates more than five years after service.  Furthermore, a 2014 VA examiner has provided a probative opinion that the carpal tunnel syndrome was not present during service.  The examiner explained that the symptoms present during service and prior to the 2000 surgery were all due to cubital tunnel syndrome and not carpal tunnel syndrome.  There is no contrary medical opinion that the carpal tunnel syndrome was present during service.  

The Board notes that the record documents a diagnosis of carpal tunnel syndrome in 1999.  A subsequent EMG found no evidence of carpal tunnel syndrome, however.  The Board finds the negative EMG in 1999 and the VA examiner's opinion that 1999 diagnosis was not accurate are probative evidence that the Veteran did not have carpal tunnel syndrome in 1999.  

The Board further notes that the Veteran has reported symptoms consistent with his current carpal tunnel symptoms during and since service.  Although the Veteran is competent to report his symptoms, and the Board finds the Veteran credible, he is not competent to attribute the symptoms to carpal tunnel syndrome rather than cubital tunnel syndrome or epicondylitis.  This is a determination that requires specialized medical knowledge, particularly given the overlapping features of carpal tunnel syndrome and cubital tunnel syndrome and epicondylitis.  Medical professionals have attributed the symptoms in service to cubital tunnel syndrome and epicondylitis, and the Board finds these determinations are more probative than the Veteran's contention that the symptoms were due to carpal tunnel syndrome.  

Furthermore, the evidence shows that the carpal tunnel syndrome is unrelated to service and is not secondary to the cubital release syndrome, status-post release.  The VA examiner provided a probative opinion that the carpal tunnel syndrome was not due to service and was not caused or aggravated by the cubital tunnel syndrome status-post release.  There is no contrary medical opinion of record.  

Although the appellant might believe that the carpal tunnel syndrome is related to service or the cubital release syndrome, the record does not suggest the appellant, who is a layperson, is competent to determine such a relationship.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for carpal tunnel syndrome is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


